ORDER IMPOSING SANCTIONS ON MOTION TO COMPEL
In each of these appeals, the Public Defender’s Office of the Thirteenth Judicial Circuit has filed a Motion to Compel against Lari Ash, court reporter, seeking the production and submission of delinquent transcripts within 15 days. After issuing several show cause orders, and after a hearing on October 2, 1990, at which Lari Ash appeared, no good cause has been shown why sanctions should not be imposed because of her failure to perform her court reporter duties in accordance with the Florida Rules of Appellate Procedure. See State v. Florius, 536 So.2d 1066 (Fla. 4th DCA 1988). It is therefore
ORDERED that Lari Ash shall pay a fine of $250.00 to the clerk of this court within thirty days of the date of this order as sanctions for her dereliction in her court reporter duties in the Garrison case. In addition, she shall pay costs of $35.00 to the clerk of this court within thirty days of the date of this order representing the cost of having the show cause hearing reported. Finally, Lari Ash shall pay a fine of $25.00 per day to the clerk of this court for each day after October 2, 1990, if any, that she did not or does not file with the clerk’s office of the trial court the complete record in the above cases according to the designations previously filed.
CAMPBELL, A.C.J., and PARKER and ALTENBERND, JJ., concur.